Quinn, J.
(concurring). I concur only under constraint of Levine v. Ehrenberg (N. Y. L. J., June 11,1973, p. 18, col. 2 [App. Term, 1st Dept.]) implicitly overruling our earlier decision in Orlowsky v. East House Enterprises (32 Misc 2d 664).
Frank, J. P., and Dudley, J., concur in Per Curiam opinion; Quinn, J., concurs in memorandum.
Final judgments, to the extent appealed from, reversed without costs and new trial ordered, limited to the issue of the amounts due as setoffs against the rent arrears.